DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/8/2022.  Claims 1, 3-10, and 12-17 are pending in the case.  Claims 2 and 11 have been cancelled.  Claim 17 has been added.  Claims 1 and 15-16 are independent claims.

Response to Arguments
Applicant’s amendment regarding the objection the specification is persuasive.  This objection is respectfully withdrawn.

Applicant’s prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 13, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Conny Särevall et al. (US 2020/0301644 A1, hereinafter Särevall) in view of Fieldman (US 11463499 B1, citations to provisional application 63/127,942).

As to independent claim 1, Särevall teaches a display apparatus, comprising circuitry configured to:
acquire history data including a record of the event executed with a plurality of display apparatuses including the display apparatus (“As shown at 514 and 516, changes to the canvas made by the client 501a and the client 501b are broadcasted, in real-time, to each other,” paragraph 0047 lines 5-7), the plurality of display apparatuses sharing data of a sharing area shared by the plurality of display apparatuses, the sharing area being generated based on the history data (“As shown in FIG. 5, each client 501a and 501b may load persisted data, as shown at 510 and 512, respectively. This data describes the canvas and/or a portion of the canvas that is initially shared by all the participants in the whiteboard session,” paragraph 0047 lines 1-5); and
display, on a display screen, at least a part of the sharing area as a display area for the display apparatus, the display area being set based on an operation log included in the history data (“The local viewport is then animated to match the viewport of the active user,” paragraph 0054 lines 1-2), the operation log being related to a user at the display apparatus (“That is, a local viewport of the first client device is mapped to follow a viewport of an active user, in operation 712. Next, in operation 713, based on detecting local activity (at the first device) updating of the whiteboard content, the mapping of the local viewport at the first client to the viewport of the active user is automatically released. In operation 714, the local viewport of the first client is updated based on the detected local activity,” paragraph 0083 lines 6-13 – following another user or not is based on the local user’s contribution to the operation log).
Särevall does not appear to expressly teach an apparatus, comprising circuitry configured to:
acquire history data including a screen image which has occurred in a past of an event;
the sharing area being generated based on the screen image and the record of the event of the history data; and
the display area including at least a part of the screen image from the history data.
Fieldman teaches an apparatus, comprising circuitry configured to:
acquire history data including a screen image which has occurred in a past of an event (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphases added);
the sharing area being generated based on the screen image and the record of the event of the history data (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphasis added); and
the display area including at least a part of the screen image from the history data (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphases added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history data of Särevall to comprise the screen image of Fieldman.  One would have been motivated to make such a combination to review a past event.

As to dependent claim 4, the rejection of claim 1 is incorporated.  Särevall/Fieldman further teaches an apparatus wherein the history data includes a record of objects input with respect to the sharing area (“As shown in FIG. 5, each client 501a and 501b may load persisted data, as shown at 510 and 512, respectively. This data describes the canvas and/or a portion of the canvas that is initially shared by all the participants in the whiteboard session,” Särevall paragraph 0047 lines 1-5), and the display area is an area that includes a largest number of objects input with respect to the sharing area (“each device can use panning and zooming controls to view different subsections of the canvas,” Särevall paragraph 0022 lines 2-4 – if the active user has zoomed out to see all objects, the local display area will include the largest number of objects).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Särevall/Fieldman further teaches an apparatus wherein the display area is an area that includes an object representing one of a specific character, a specific figure, and a specific color in the sharing area (“each device can use panning and zooming controls to view different subsections of the canvas,” Särevall paragraph 0022 lines 2-4 – if the active user has zoomed out to see all objects, the local display area will include the specific object).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Särevall/Fieldman further teaches an apparatus wherein the circuitry:
restores the sharing area based on the history data (“As shown in FIG. 5, each client 501a and 501b may load persisted data, as shown at 510 and 512, respectively. This data describes the canvas and/or a portion of the canvas that is initially shared by all the participants in the whiteboard session,” Särevall paragraph 0047 lines 1-5),
sets the display area from a plurality of areas included in the sharing area based on the operation log (“The local viewport is then animated to match the viewport of the active user,” Särevall paragraph 0054 lines 1-2), and
displays, on the display screen, the display area (“The local viewport is then animated to match the viewport of the active user,” Särevall paragraph 0054 lines 1-2).

As to dependent claim 13, the rejection of claim 1 is incorporated.  Särevall/Fieldman further teaches an apparatus wherein the sharing area is a hand drafted input area (“when the user is navigating the whiteboard or making a stroke on the whiteboard, this is considered an activity that is broadcasted to all other participants of the whiteboard session,” Särevall paragraph 0048 lines 1-4) that is shared by the plurality of display apparatuses and is available to receive a hand drafted input performed according to a user operation with each of the plurality of display apparatuses (“As shown at 514 and 516, changes to the canvas made by the client 501a and the client 501b are broadcasted, in real-time, to each other,” Särevall paragraph 0047 lines 5-7).

As to independent claim 15, Särevall teaches a data sharing system, comprising circuitry configured to:
acquire history data including a record of the event executed with a plurality of display apparatuses (“As shown at 514 and 516, changes to the canvas made by the client 501a and the client 501b are broadcasted, in real-time, to each other,” paragraph 0047 lines 5-7), the plurality of display apparatuses sharing data of a sharing area being generated based on the history data (“As shown in FIG. 5, each client 501a and 501b may load persisted data, as shown at 510 and 512, respectively. This data describes the canvas and/or a portion of the canvas that is initially shared by all the participants in the whiteboard session,” paragraph 0047 lines 1-5); and
control at least one of the plurality of display apparatuses to display, on a display screen, at least a part of the sharing area as a display area for the at least one apparatus, the display area being set based on an operation log included in the history data (“The local viewport is then animated to match the viewport of the active user,” paragraph 0054 lines 1-2), the operation log being related to a user at the at least one display apparatus (“That is, a local viewport of the first client device is mapped to follow a viewport of an active user, in operation 712. Next, in operation 713, based on detecting local activity (at the first device) updating of the whiteboard content, the mapping of the local viewport at the first client to the viewport of the active user is automatically released. In operation 714, the local viewport of the first client is updated based on the detected local activity,” paragraph 0083 lines 6-13 – following another user or not is based on the local user’s contribution to the operation log).
Särevall does not appear to expressly teach a system, comprising circuitry configured to:
acquire history data including a screen image which has occurred in a past of an event;
a sharing area being generated based on the screen image and the record of the event of the history data; and
the display area including at least a part of the screen image from the history data.
Fieldman teaches a system, comprising circuitry configured to:
acquire history data including a screen image which has occurred in a past of an event (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphases added);
a sharing area being generated based on the screen image and the record of the event of the history data (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphasis added); and
the display area including at least a part of the screen image from the history data (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphases added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history data of Särevall to comprise the screen image of Fieldman.  One would have been motivated to make such a combination to review a past event.

As to independent claim 16, Särevall teaches a display control method, comprising:
acquiring history data indicating a record of the event executed with a plurality of display apparatuses (“As shown at 514 and 516, changes to the canvas made by the client 501a and the client 501b are broadcasted, in real-time, to each other,” paragraph 0047 lines 5-7), the plurality of display apparatuses sharing data of a sharing area shared by the plurality of display apparatuses, the sharing area being generated based on the history data (“As shown in FIG. 5, each client 501a and 501b may load persisted data, as shown at 510 and 512, respectively. This data describes the canvas and/or a portion of the canvas that is initially shared by all the participants in the whiteboard session,” paragraph 0047 lines 1-5); and
displaying, on a display screen, at least a part of the sharing area as a display area, the display area being set based on an operation log (“The local viewport is then animated to match the viewport of the active user,” paragraph 0054 lines 1-2) of a user included in the history data (“That is, a local viewport of the first client device is mapped to follow a viewport of an active user, in operation 712. Next, in operation 713, based on detecting local activity (at the first device) updating of the whiteboard content, the mapping of the local viewport at the first client to the viewport of the active user is automatically released. In operation 714, the local viewport of the first client is updated based on the detected local activity,” paragraph 0083 lines 6-13 – following another user or not is based on the local user’s contribution to the operation log).
Särevall does not appear to expressly teach a method comprising:
acquiring history data including a screen image which has occurred in a past of an event;
the sharing area being generated based on the screen image and the record of the event of the history data; and
the display area including at least a part of the screen image from the history data.
Fieldman teaches a method comprising:
acquiring history data including a screen image which has occurred in a past of an event (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphases added);
the sharing area being generated based on the screen image and the record of the event of the history data (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphasis added); and
the display area including at least a part of the screen image from the history data (“once two participants (or more) participate in a video conference the state of information at the end of that video conference is retained. … Information such as the contents of the whiteboard, the history of the chat window, shared screens or files, camera settings, images, are all retrieved and automatically presented again in the new video conference,” paragraph 0008 lines 1-2, 5-7, emphases added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history data of Särevall to comprise the screen image of Fieldman.  One would have been motivated to make such a combination to review a past event.

Claims 3 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Särevall in view of Fieldman and Kang (US 2016/0085878 A1).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Särevall/Fieldman does not appear to expressly teach an apparatus wherein:
the circuitry is further configured to determine an area that is displayed longer than other areas in the sharing area in the event, and
the display area is the area determined by the circuitry that is displayed longer than other areas in the sharing area in the event.
Kang teaches an apparatus wherein:
the circuitry is further configured to determine an area that is displayed longer than other areas in the sharing area in the event (“the currently displayed page 23 corresponding to the mark 13 that occupies the largest region is displayed for the longest time. Accordingly, the user can visually immediately recognize a page that the user views for the longest time. Accordingly, the user can intuitively recognize a page in which the user is more interested through the size of the mark corresponding to the page, displayed in the address bar 10,” paragraph 0190 line 3 to paragraph 0191 line 5), and
the display area is the area determined by the circuitry that is displayed longer than other areas in the sharing area in the event (“the currently displayed page 23 corresponding to the mark 13 that occupies the largest region is displayed for the longest time. Accordingly, the user can visually immediately recognize a page that the user views for the longest time. Accordingly, the user can intuitively recognize a page in which the user is more interested through the size of the mark corresponding to the page, displayed in the address bar 10,” paragraph 0190 line 3 to paragraph 0191 line 5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history data of Särevall/Fieldman to comprise the determining of Kang.  One would have been motivated to make such a combination to save history that is most likely to be useful.

As to dependent claim 17, the rejection of claim 16 is incorporated.
Särevall/Fieldman does not appear to expressly teach a method comprising:
determining an area that is displayed longer than other areas in the sharing area in the event,
wherein the display area is the area determined to be displayed longer than other areas in the sharing area in the event.
Kang teaches a method comprising:
determining an area that is displayed longer than other areas in the sharing area in the event (“the currently displayed page 23 corresponding to the mark 13 that occupies the largest region is displayed for the longest time. Accordingly, the user can visually immediately recognize a page that the user views for the longest time. Accordingly, the user can intuitively recognize a page in which the user is more interested through the size of the mark corresponding to the page, displayed in the address bar 10,” paragraph 0190 line 3 to paragraph 0191 line 5),
wherein the display area is the area determined to be displayed longer than other areas in the sharing area in the event (“the currently displayed page 23 corresponding to the mark 13 that occupies the largest region is displayed for the longest time. Accordingly, the user can visually immediately recognize a page that the user views for the longest time. Accordingly, the user can intuitively recognize a page in which the user is more interested through the size of the mark corresponding to the page, displayed in the address bar 10,” paragraph 0190 line 3 to paragraph 0191 line 5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history data of Särevall/Fieldman to comprise the determining of Kang.  One would have been motivated to make such a combination to save history that is most likely to be useful.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Särevall in view of Fieldman and Saul et al. (US 2009/0282359 A1, hereinafter Saul).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Särevall/Fieldman does not appear to expressly teach an apparatus wherein the circuitry displays, on the display screen, information on at least one of a position or a size of the display area in the sharing area.
Saul teaches an apparatus wherein the circuitry displays, on the display screen, information on at least one of a position or a size of the display area in the sharing area (“the client subsystem 306 can be configured to generate a mini-map 316 that depicts a scaled image of the virtual desktop 302 and the view 304 to illustrate the portion of the virtual desktop 302 that the view 304 is rendering,” paragraph 0059 lines 5-9).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Särevall/Fieldman to comprise the information of Saul.  One would have been motivated to make such a combination to help the user navigate a large sharing area (see Saul paragraph 0004).

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Särevall in view of Fieldman and LeVell (US 2021/0232634 A1).

As to dependent claim 8, the rejection of claim 7 is incorporated.
Särevall/Fieldman does not appear to expressly teach an apparatus wherein the circuitry:
displays, on the display screen, a selection screen including a plurality of selectable areas based on the operation log,
receives a selection of one of the plurality of selectable areas, and
sets the one of the plurality of selectable areas to the display area.
LeVell teaches an apparatus wherein the circuitry:
displays, on the display screen, a selection screen including a plurality of selectable areas based on the operation log (“a method can include taking a snapshot of a canvas (e.g., a screen shot) or otherwise creating a thumbnail of a canvas and then rendering that snapshot or thumbnail as a mosaic of a dashboard,” paragraph 0179 lines 4-7),
receives a selection of one of the plurality of selectable areas (“the snapshots or thumbnails of a dashboard may be selectable to cause rendering of a corresponding canvas,” paragraph 0179 lines 8-9), and
sets the one of the plurality of selectable areas to the display area (“the snapshots or thumbnails of a dashboard may be selectable to cause rendering of a corresponding canvas,” paragraph 0179 lines 8-9).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Särevall/Fieldman to comprise the selectable areas of LeVell.  One would have been motivated to make such a combination to help the user navigate to an object of interest.

As to dependent claim 9, the rejection of claim 1 is incorporated.  Särevall/Fieldman further teaches an apparatus comprising:
transmits, to a communication management apparatus, data of the display screen at an end of the event, the communication management apparatus including a memory in which data of the sharing area is stored (“The persisted encrypted data with changes to the canvas (persist data) is transmitted to the whiteboard server 504 at 518 and 519 and is stored therein in an encrypted form,” Särevall paragraph 0047 lines 30-33), and
receives data from the communication management apparatus (“As shown in FIG. 5, each client 501a and 501b may load persisted data, as shown at 510 and 512, respectively. This data describes the canvas and/or a portion of the canvas that is initially shared by all the participants in the whiteboard session,” Särevall paragraph 0047 lines 1-5).
Särevall/Fieldman does not appear to expressly teach an apparatus wherein the history data includes thumbnail image data.
LeVell teaches an apparatus wherein the history data includes thumbnail image data (“a method can include taking a snapshot of a canvas (e.g., a screen shot) or otherwise creating a thumbnail of a canvas and then rendering that snapshot or thumbnail as a mosaic of a dashboard,” paragraph 0179 lines 4-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Särevall/Fieldman to comprise the selectable areas of LeVell.  One would have been motivated to make such a combination to help the user navigate to an object of interest.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Särevall in view of Fieldman, LeVell, and Jon et al. (US 2019/0147026 A1, hereinafter Jon).

As to dependent claim 10, the rejection of claim 9 is incorporated.
Särevall/Fieldman/LeVell does not appear to expressly teach an apparatus wherein the circuitry transmits, to the communication management apparatus, the thumbnail image data of the display screen at predetermined time intervals while the event is being executed.
Jon teaches an apparatus wherein the circuitry transmits, to the communication management apparatus, the thumbnail (“a thumbnail representation of the screenshot image,” abstract lines 4-5) image data of the display screen at predetermined time intervals while the event is being executed (“the device 100 periodically saves/stores intermediate versions of the modified screenshot image in the image storage repository,” paragraph 0173 lines 20-22).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thumbnails of Särevall/Fieldman/LeVell to comprise the predetermined time intervals of Jon.  One would have been motivated to make such a combination to capture information that may be present in intermediate stages but not the final stage.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Särevall in view of Fieldman and Jon.

As to dependent claim 12, the rejection of claim 1 is incorporated.
Särevall/Fieldman does not appear to expressly teach an apparatus wherein the circuitry:
stores, in a memory, thumbnail image data of the display screen, and
acquires the thumbnail image data from the memory.
Jon teaches an apparatus wherein the circuitry:
stores, in a memory, thumbnail image data of the display screen (“the device 100 periodically saves/stores intermediate versions of the modified screenshot image in the image storage repository,” paragraph 0173 lines 20-22), and
acquires the thumbnail image data from the memory (“a thumbnail representation of the screenshot image,” abstract lines 4-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the screenshots of Särevall/Fieldman to comprise the thumbnail storage of Jon.  One would have been motivated to make such a combination to enable the user to quickly browse through many screenshots.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Särevall in view of Fieldman and Fieldman (US 11281423 B1, hereinafter Fieldman2).

As to dependent claim 14, the rejection of claim 1 is incorporated.
Särevall/Fieldman does not appear to expressly teach an apparatus wherein the sharing area includes a plurality of pages.
Fieldman2 teaches an apparatus wherein the sharing area includes a plurality of pages (“selecting button 356 causes a drop-down menu to appear and allows the user to change the page, such as shown in FIG. 21A,” column 21 lines 64-67).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharing area of Särevall/Fieldman to comprise the pages of Fieldman2.  One would have been motivated to make such a combination to help the user navigate to an object of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2022/0217304 A1 disclosing a virtual whiteboard history
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145